                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 LLC KOMSTROY, as successor in
 interest to LLC ENERGOALLIANCE,

                        Petitioner,
                                                   Case No. 14-cv-01921 (CRC)
                        v.

 REPUBLIC OF MOLDOVA,

                        Respondent.



                                            ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that the [1] Petition to Confirm Foreign Arbitral Award is hereby

GRANTED. It is further

       ORDERED that Respondent Republic of Moldova’s [37] Renewed Motion to Dismiss is

hereby DENIED. It is further

       ORDERED that Petitioner shall, by September 5, 2019, file a proposed order of

judgment reflecting the amount of the constituent parts of the Award, along with a brief

summary of its calculations of currency conversions and interest performed consistent with the

Court’s Memorandum Opinion. Respondent may respond to the form of the proposed order and

the associated calculations within fourteen days thereafter.

       This is a final appealable Order.

       SO ORDERED.




Date: August 23, 2019                                          CHRISTOPHER R. COOPER
                                                               United States District Judge
